Exhibit 99.1 RADIANT LOGISTICS ANNOUNCES STOCK BUY BACK PROGRAM BELLEVUE, WA, January 7, 2016 – Radiant Logistics, Inc. (NYSE MKT: RLGT), a third party logistics and multimodal transportation services company, today announced that its board of directors has authorized the repurchase of up to five million shares of the Company's common stock through December 31, 2016. As of December 31, 2015, the Company had 48,743,581 shares outstanding. The share repurchases may occur from time-to-time through open market purchases at prevailing market prices or through privately negotiated transactions as permitted by securities laws and other legal requirements. The Company expects to fund all purchases from existing cash balances, cash available under the Company's revolving credit facility and future cash flows from operations. The program allows the Company to repurchase its shares at its discretion. Market conditions, price, corporate and regulatory requirements, alternative investment opportunities, and other economic conditions will influence the timing of the buyback and the number of shares repurchased. The program does not obligate the Company to repurchase any specific number of shares and, subject to compliance with applicable securities laws and other legal requirements, may be suspended or terminated at any time without prior notice.
